DETAILED ACTION
This communication is responsive to the amendment filed on 08/27/2021. 
Claims 1-2, 7-10, 13-16 and 19 have been amended.
Claim 6 has been cancelled.
Claim 21 has been added.
Claims 1-5 and 7-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
The objection to claims 2, 10 and 15 for minor informalities and claims 8, 14 and 20 for typographical errors have been overcome in light of the amendments to the claims. The objection to claims 2, 10, 15 and 8, 14, 20 has been withdrawn.


Response to Arguments
Applicant Argument:
(A) On pages 7-10 of the Applicant’s argument, see Remarks, filed 08/27/2021, with respect to the rejection of claims 1, 3-6, 9, 11-12, 15, 17 and 18 under 35 USC § 103(a) as being unpatentable over Canavor (US Pub. 2016/0285864 A1) in view of Goeringer (US Pub. 2019/0394050 A1) has been fully considered and is persuasive in light of the amendments to the independent claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Freeman (US Pub. 20110083183 A1).

Applicant Argument:
(B) On pages 9-10 of the Applicant Remarks, the Applicant argues that the rejection of claims 2, 7-8, 10, 13-14, 16 and 19-20 as being unpatentable over Canavor and Goeringer in further view of their respective secondary references, i.e., England and Xu should be reconsidered and allowed because the cited secondary references do not cure the deficiencies of Canavor and Goeringer.  

Examiner Response:
In response to the Applicant’s argument that the rejection of claims, 2, 7-8, 10, 13-14, 16 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Canaver in view of the cited new reference is moot for the same reasons outlined in the Examiner’s response to Applicant’s argument (A) above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-5, 8-9, 11-12, 14-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et el. (US Pub. 2018/0279105 A1 filed 08/19/2015) in view of Xu et al. (US Pub. 2017/0141926 A1) in further view of Goeringer et al. (US Pub. 2019/0394050 Priority 05/02/2018 Provisional App. 62/665,983). 
As to claim 1, Huber discloses an autonomous emergency system (EMS) receiving a message via a wireless receiver from a vehicle control system (VCS) wherein the message contains a most-recently received authentication key, (Huber, figs. 1 and 5, pars. 0159 and 0168). 
Huber does not explicitly disclose wherein the message includes a signed body portion and a triple including components selected from the group consisting of a public identifier of the first autonomous vehicle, a public key of the first autonomous vehicle, and a certificate of the first autonomous vehicle.
However, Xu discloses an application programming interface (API) message having a key identifier associated with a public key that can be generated and/or signed by a client component and a public key certificate containing the public key(Xu, pars. 0037 and 0049).

Huber does not explicitly disclose:
“logging the message into a blockchain storage structure, the blockchain storage structure storing a plurality of blocks, each blocking including the signed body portion.”
However, Goeringer discloses:
“logging the message into a blockchain storage structure, the blockchain storage structure storing a plurality of blocks, each blocking including the signed body portion (Goeringer, fig. 2, pars. 0043, 0047 and 0063; reporting element 208 may compile event data, i.e., timestamped log 204, event message 202, reporting element ID, as a blockchain transaction/database entry, the entire compiled message is signed using keys issued to reporting element, and securely transmitted (using PKI generated Security ID key 228), to one or more nodes of blockchain network/distributed consensus-enabled database, e.g., ledger 212). 
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Huber and Xu with Goeringer in order to leverage a consensus mechanism, i.e., a blockchain or consensus enabled database, to significantly increase the visibility of events and/or logs to greater 
The combination of Huber, Xu and Goeringer further disclose:
“executing one or more orders included within the signed body portion” (Huber,
Par. 0056; communications subsystem 145 allows for wireless remote communications between the VCS 110 and each UAV 100, via user interface 250 (or UI) to provide a remote control system for one or more UAVs 100).

As to claim 3, Huber, Xu and Goeringer disclosed the invention of claim 1.  Huber discloses wherein the EMS receives a message via a wireless receiver from the vehicle control system (VCS) for multi-vehicle control (Huber, pars. 0056-0057).  Huber does not explicitly disclose:
“the signed body portion signed using a private key corresponding to the public key of the first autonomous vehicle.”
However, Xu discloses:
“the signed body portion signed using a private key corresponding to the public key of the first autonomous vehicle” (Xu, par. 0035; client system can generate a private/public key pair associated with the client system and sign an API message (e.g., an API request) using the private key of the private/public key pair and a PKI-based cryptographic algorithm).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Huber and Xu in order 

As to claim 4, Huber, Xu and Goeringer disclosed the invention of claim 1.  
Huber discloses wherein communications subsystem 145 allows for wireless remote communications between the VCS 110 and each UAV 100, via user interface 250 (or UI) to provide a remote control system for one or more UAVs 100 (Huber, par. 0056)
Huber does not explicitly disclose wherein the order to remotely control a second autonomous vehicle resides in the “signed body portion” of the message.  However, Xu discloses. However, Xu discloses an application programming interface (API) message having a key identifier associated with a public key that can be generated and/or signed by a client component (Xu, pars. 0037 and 0049).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Huber and Xu in order to authorize and perform autonomous device transactions using public key cryptographic processes to ensure that communications between devices can proceed in a protected manner from unauthorized devices attempting digital access to the protected system (Abstract).

As to claim 5. Huber, Xu and Goeringer disclosed the invention of claim 1.  While Huber disclosed wireless communication between a VCS and one or more UAV’s to 
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Huber and Xu in order to authorize and perform autonomous device transactions using public key cryptographic processes to ensure that communications between devices can proceed in a protected manner from unauthorized devices attempting digital access to the protected system (Abstract).

As to claim 8, Huber, Xu and Goeringer disclosed the invention of claim 1.  Huber does not explicitly disclose:
“the authenticating the message further comprising confirming an identity of the first autonomous vehicle by querying a remote database using the triple.”
However, Xu discloses:
“the authenticating the message further comprising confirming an identify of the first autonomous vehicle by querying a remote database using the triple” (Xu, par. 0088; certificate management portal 212 and/or the certificate management service 218 can be configured to enable a user to query information for a public key or public key certificate by invoking a query service provided by the certificate management service 218).

 
As to claim 9, claim 9 represents a non-transitory computer readable storage medium storing executable instructions for implementing processes that are substantively similar in scope to the invention of claim 1.  Claim 9 is therefore rejected for the same reasons outlined in the rejection of claim 1 above.

As to claim 11, claim 11 is substantively similar in scope to the invention of claim 4.  Claim 11 is therefore rejected for the same reasons outlined in the rejection of claim 4 above.

As to claim 12, claim 12 is substantively similar in scope to the invention of claim 5.  Claim 12 is therefore rejected for the same reasons outlined in the rejection of claim 5 above.

As to claim 14, claim 14 is substantively similar in scope to the invention of claim 8.  Claim 14 is therefore rejected for the same reasons outlined in the rejection of claim 8 above.


As to claim 17, claim 17 is substantively similar in scope to the invention of claim 4.  Claim 17 is therefore rejected for the same reasons outlined in the rejection of claim 4 above.

As to claim 18, claim 18 is substantively similar in scope to the invention of claim 5.  Claim 18 is therefore rejected for the same reasons outlined in the rejection of claim 5 above.

As to claim 20, claim 20 is substantively similar in scope to the invention of claim 8.  Claim 20 is therefore rejected for the same reasons outlined in the rejection of claim 8 above.

Claims 2, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huber, Xu in view of Goeringer in further view of England, Paul. Et al., Device Identity with DICE and RIoT: Keys and Certificates, Microsoft, Sept. 2017, www.microsoft.com/en-us/research/publication/device-identity-dice-riot-keys-certificates/ hereinafter referred to as England).
As to claim 2, Huber, Xu and Goeringer disclosed the invention of claim 1.  Huber does not explicitly disclose:
triple generated using a Device Identity Composition Engine (DICE)-Robust Internet of Things (RIoT) core layer.”
However, England discloses:
“the triple generated using a Device Identity Composition Engine (DICE)-Robust Internet of Things (RIoT) core layer.” (England, pgs. 7-9, section 3.6 – Example DICE+RIoT Software Architecture; Device Identity Composition Engine, provides software called Compound Device Identity (CDI) with a secret that is dependent on the hardware device and booting software identity and passes the CDI to RIoT core to derive additional keys and secrets and optionally generates a self-signed DeviceID certificate and CSR for the DeviceID public key).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Huber, Xu and Goeringer with England to use Device Identity Composition Engine (DICE) to generate a cryptographically unique value, e.g., a Compound Device Identity (CDI), for secure software boot up of a device wherein the Robust Internet of Things (RIoT) security uses the CDI to create the DeviceID and other keys to provide for data-at-rest protection (sealing), secure firmware updates, and other services (England, pages 2-4)

As to claim 10, claim 10 is substantively similar in scope to the invention of claim 2.  Claim 10 is therefore rejected for the same reasons outlined in the rejection of claim 2 above.

.

Claims 7, 13, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huber in view of Xu in view of Goeringer in further view of Nix (US Pat. 10,169,587 B1 filed 07/12/2018).
As to claim 7, Huber, Xu and Goeringer disclosed the invention of claim 1.  The combination of Huber and Xu disclosed an autonomous emergency system (EMS) receiving a message via a wireless receiver from a vehicle control system (VCS) wherein the message contains a most-recently received authentication key, (Huber, figs. 1 and 5, pars. 0159 and 0168).  Xu discloses an application programming interface (API) message having a key identifier associated with a public key that can be generated and/or signed by a client component and a public key certificate containing the public key  (Xu, pars. 0037 and 0049).  The combination of Huber and Xu do not explicitly disclose wherein the authenticating the message comprising doubly decrypting the triple to obtain a result and comparing the result to the public identifier.
However, Nix discloses:
“the authenticating the message comprising doubly decrypting the triple to obtain a result and comparing the result to the public identifier” (Nix, col. 80 lines 60-66, col. 81 line 63 – col. 82 line 1, 13-14 and 32-44; responder device 101 receives message 124 from initiator device 102’ comprising device id (id-token 206) and network credentials (encrypted via public key recorded in a certificate for the device) that include asymmetrically encrypted key such that the responder device which can be “double decrypted” and confirmation that the plaintext in ciphertext includes the previously identified E-nonce 332a) 
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Huber, Xu, Goeringer with Nix to provide an authentication challenge and response using public key cryptography to doubly encrypt authentication credentials for network devices to assure protected communications between such devices from adversaries attempting to compromise device operations (Nix, col. 82 lines 32-44).

As to claim 13, claim 13 is substantively similar in scope to the invention of claim 7.  Claim 13 is therefore rejected for the same reasons outlined in the rejection of claim 7 above.

As to claim 19, claim 19 is substantively similar in scope to the invention of claim 7.  Claim 19 is therefore rejected for the same reasons outlined in the rejection of claim 7 above.

As to claim 21, Huber, Xu, Goeringer and Nix disclosed the invention of claim 7.  Huber does not explicitly disclose:
“wherein doubly decrypting the triple to obtain a result and comparing the result to the public identifier comprises: 

decrypting the public identifier of the first autonomous vehicle using the resulting key to obtain the result.”
However, Nix discloses:
“wherein doubly decrypting the triple to obtain a result and comparing the result to the public identifier comprises: 
decrypting the certificate of the first autonomous vehicle using the public key of the first autonomous vehicle to obtain a resulting key; and
decrypting the public identifier of the first autonomous vehicle using the resulting key to obtain the result” (Nix, col. 80 lines 60-66, col. 81 line63 – col. 82 line 1, 13-14 and 32-44; responder device 101 receives message 124 from initiator device 102’ comprising device id (id-token 206) and network credentials (encrypted via public key recorded in a certificate for the device) that include asymmetrically encrypted key such that the responder device which can be “double decrypted” and confirmation that the plaintext in ciphertext includes the previously identified E-nonce 332a).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Huber, Xu, Goeringer with Nix to provide an authentication challenge and response using public key cryptography to doubly encrypt authentication credentials for network devices to assure protected communications between such devices from adversaries attempting to compromise device operations (Nix, col. 82 lines 32-44).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FELICIANO S MEJIA/ whose telephone number is (571)270-5994. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/FELICIANO S. MEJIA/
Examiner
Art Unit 2492




/SALEH NAJJAR/           Supervisory Patent Examiner, Art Unit 2492